EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clifton F. Richardson (Reg. No. 62,192) on May 21, 2021.
The application has been amended as follows:
In the claims:
1.  (Previously presented) A heat-dissipating resin composition, comprising:
component (A): epoxy resin;
component (B): curing agent for epoxy resin;
component (C): (meth)acrylic oligomer with weight average molecular weight of 10,000 or less; and
component (D): heat conductive particles,
wherein weight fractions of the components (A) to (C) in the heat-dissipating resin composition are WA, WB, and WC, respectively, 2 ≤ WC/(WA + WB) ≤ 13, and
wherein a weight fraction of component (D) in the heat-dissipating resin composition is at least 0.7.

2.  (Original) The heat-dissipating resin composition according to claim 1, wherein component (C) is a component (C-1): (meth)acrylic oligomer with a weight average molecular weight of 10,000 or less that does not have a carboxyl group, and/or component (C-2): 

3.  (Previously presented) The heat-dissipating resin composition according to claim 1, wherein 2 ≤ WC/(WA + WB) ≤ 10.

4.  (Previously presented) The heat-dissipating resin composition according to claim 2, wherein weight fractions of the components (C-1) and (C-2) in the heat-dissipating resin composition are WC-1 and WC-2, respectively, WC-2/(WC-1 + WC-2) ≥ 0.05.

5.  (Canceled)

6. (Previously Presented) A heat-dissipating cured product comprising a reaction product of the heat-dissipating resin composition according to claim 1.

7.  (Original) The heat-dissipating cured product according to claim 6, wherein plastic deformation is exhibited.

8. (Currently amended) A method for mounting a semiconductor element, comprising the steps of:
(1) applying onto a substrate with an electrode the heat-dissipating resin composition according to claim 1, and optionally curing the heat-dissipating resin composition by heat or ionizing radiation;

(3) curing the heat-dissipating resin composition by heat or ionizing radiation, if the heat-dissipating resin composition was not cured in the aforementioned step (1) 
(4) optionally reworking by removing the substrate and semiconductor element; wherein the aforementioned curing step (3) is performed if curing was not performed during step (1).

9. (Currently amended) A method of mounting a semiconductor element and heat sink, comprising the steps of:
(1) placing a substrate having a first surface with an electrode, and a semiconductor element having a first surface with an electrode and a second surface opposite from the first surface such that the first surfaces are facing each other, through an underfill agent and/or conductive member;
(2) applying onto the second surface of the semiconductor element the heat-dissipating resin composition according to claim 1, and optionally curing the heat dissipating resin composition by heat or ionizing radiation;
(3) heating and/or pressurizing such that in step (3), the semiconductor element and substrate are joined, where step (3) is performed after the aforementioned step (1) or step (2);
(4) placing a heat sink on the applied heat-dissipating resin composition or heat-dissipating cured product, and then if necessary, heating and/or pressurizing;
was not cured 
(6) optionally reworking by removing the heat sink and semiconductor element; wherein the aforementioned curing step (5) is performed during any of step (3) if curing was not performed during step (2).

10. (Currently amended) A method of mounting a semiconductor element inside a shield can, comprising the steps of:
(1) placing a substrate having a first surface with a shield can and an electrode, and a semiconductor element having a first surface with an electrode and a second surface on an opposite side from the first surface, placed inside the shield can, such that the first surfaces are facing each other, with an underfill agent and/or conductive member provided therebetween;
(2) applying onto the second surface of the semiconductor element the heat-dissipating resin composition according to claim 1, and optionally curing the heat-dissipating resin composition by heat or ionizing radiation;
(3) heating and/or pressurizing such that in step (3), the semiconductor element and substrate are joined, where step (3) is performed after the aforementioned step (1) or step (2);
(4) placing a shield can lid on the applied heat-dissipating resin composition or heat-dissipating cured product, and then if necessary, heating and/or pressurizing;
(5) curing the heat-dissipating resin composition by heat or ionizing radiation, if the heat-dissipating resin composition was not cured 
(3) if curing was not performed during step (2).











* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1-4 and 6-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claim 1 (of Group I) is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-10 (Group II), directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 4, 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Response to Amendment
The rejection of claims 1-4, 6, and 7 under 35 U.S.C. 103 as being unpatentable over Moore (US 2009/0258963 A1) has been overcome by amendment.

Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
May 24, 2021